ACCEPTED
                                                                                   03-14-00698-CV
                                                                                          3600209
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                            12/29/2014 11:20:52 AM
                                                                                  JEFFREY D. KYLE
                                                                                            CLERK
                  CAUSE NO. 03-14-00698-CV
           ________________________________________
                                                                FILED IN
               IN THE THIRD COURT OF APPEALS       3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                        AUSTIN, TEXAS
                                                  12/29/2014 11:20:52 AM
           ________________________________________
                                                            JEFFREY D. KYLE
                                                                 Clerk
           SHAMARK SMITH LIMITED PARTNERSHIP, ET AL.,

                                            Appellants,

                                  v.

                         MARTIN LONGORIA,

                                       Appellee.
           ________________________________________

  FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLANTS’ BRIEF
        ________________________________________

On Appeal from the 20th Judicial District Court of Milam County, Texas
          ________________________________________



                                   Tracy J. Willi
                                   Texas State Bar No. 00784633
                                   Willi Law Firm, P.C.
                                   9600 Escarpment Blvd., Suite 745, PMB 34
                                   Austin, TX 78749-1983
                                   Tel. (512) 288-3204
                                   Fax (512) 677-2010
                                   twilli@willi.com

                                   ATTORNEY FOR SHAMARK SMITH
                                   LIMITED PARTNERSHIP, SHARON D.
                                   MARCUS, AND PAUL J. SMITH
      FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANTS’ BRIEF

       Shamark Smith Limited Partnership, Sharon D. Marcus, and Paul J. Smith file this

First Unopposed Motion for Extension of Time to File Appellants’ Brief.

       The trial court in this case entered its judgment on August 15, 2014.          The

Appellants’ Brief is due to be filed on January 5, 2015.

       Due to the intervening holidays and the fact that Appellants’ counsel has a prepaid

vacation scheduled, there will not be sufficient time to complete the Appellants’ Brief.

Appellants request an extension of thirty days to file the Appellants’ Brief.

       Therefore, Appellants request the deadline for Appellants’ Brief to be extended for

thirty days from January 5, 2015 to February 4, 2015. This motion is filed not for delay

but so that justice can be done.




                                             2
                                            Respectfully submitted,


                                            /s/ Tracy J. Willi
                                            Tracy J. Willi
                                            Texas State Bar No. 00784633
                                            Willi Law Firm, P.C.
                                            9600 Escarpment Blvd., Suite 745, PMB 34
                                            Austin, TX 78749-1983
                                            Tel. (512) 288-3204
                                            Fax (512) 677-2010
                                            twilli@willi.com

                                            ATTORNEY FOR SHAMARK SMITH
                                            LIMITED PARTNERSHIP, SHARON D.
                                            MARCUS, AND PAUL J. SMITH




                        CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with opposing counsel, James David Walker, and
he is not opposed to this motion.

                                            /s/ Tracy J. Willi
                                            Tracy J. Willi




                                           3
                     CERTIFICATE OF FILING AND SERVICE

      I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record by email on
December 29, 2014, as follows:

James David Walker
P.O. Box 41
Milano, Texas 76556
(512) 636-9520
(512) 455-7992 (fax)
walker@2appeal.com

ATTORNEY FOR MARTIN M. LONGORIA


                                             /s/ Tracy J. Willi
                                             Tracy J. Willi




                                            4